Citation Nr: 0213834	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  00-22 696	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability pension benefits, in the calculated amount of 
$12,532, to include the issue of whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to July 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 decision by the 
Committee on Waivers and Compromises (COWC) at the Department 
of Veterans Affairs (VA), Regional Office in Providence, 
Rhode Island, which denied the veteran's request for waiver 
of recovery of an overpayment of disability pension benefits 
in the amount of $12,532.  In February 2000, the veteran's 
claims folder was transferred to the VA Regional Office (RO) 
in St. Petersburg, Florida,

In his notice of disagreement received in November 1999, the 
veteran requested an a Board hearing.  In an April 2000 
statement, the veteran withdrew his request for a hearing.  
Thus, the Board will continue with the appeal.  See 38 C.F.R. 
§ 20.704(e) (2001).

In December 1999, the Debt Management Center notified the 
veteran that, as a result of a recent adjustment in pension 
benefits, his existing debt was increased by $5,444, creating 
an overpayment of $17,976.  In a statement received in 
December 1999, the veteran asked why $5,444 was added to his 
existing debt.  In a statement dated April 17, 2000, the 
veteran asked that the waiver be reconsidered due to 
financial hardship and, in a September 2000 VA Form 9, the 
veteran raised the issue of whether the assessed overpayment 
of $17,976 was properly created.  By these statements, the 
veteran appears to have raised a claim for a waiver of the 
additional $5,444 overpayment, to include whether the 
assessed overpayment was properly created.  This matter is 
referred to the RO for appropriate action.  


REMAND

Preliminary review of the evidentiary record in this case 
indicates that the overpayment at issue resulted from 
retroactive adjustments to the veteran's disability pension 
award due to changes in marital status (marriage, separation, 
and divorce) and receipt of unreported countable annual 
income.  In July 1994, VA notified the veteran of a reduction 
in his benefits because a recent eligibility verification 
report (EVR) allegedly showed that he was receiving $431 a 
month for Social Security (SS) and had received $55 in 
interest income and had $265 in medical expenses.  In August 
1994, the veteran responded that he received SS benefits of 
$408 a month (attaching copies of his bank statements 
recording the direct deposits), that he paid $265 in medical 
expenses in 1993, and that he did not receive any other 
income in 1993.  In addition, the veteran indicated that he 
had remarried on February 12, 1994 and attached a copy of his 
marriage certificate.  

In November 1994, VA notified the veteran of a reduction in 
his benefits because he earned $84 in interest in 1993 and 
that this, in turn, had resulted in an overpayment of $54.  
In March 1995, his pension benefits were adjusted again and 
the veteran was asked to submit information about retirement 
or annuity benefits.  In a response the same month, the 
veteran indicated that there were no retirement or annuity 
benefits, as his wife was only 49 years old and never worked 
and that, since his retirement at the age of 62, he had been 
living on SS benefits.  In May 1996, the veteran's pension 
was adjusted to add his wife as a dependent.  

In May 1996, VA asked the veteran to submit a statement from 
his bank verifying the actual amount of interest earned in 
1995.  The veteran submitted a letter from his bank dated 
June 4, 1996, which confirmed that it had not reported any 
interest for 1995 and therefore a 1099 interest form was not 
created.  As a result, the veteran was notified that his 
pension had been adjusted in July 1996.

In May 1999, VA informed the veteran of a proposed reduction 
in his pension benefits beginning in July 1999 because an 
Income Verification Report (IVR) revealed that he and his 
spouse had received wages in 1994 and that they had received 
wages and gaming winnings in 1995.  In September 1999, the 
veteran requested a waiver indicating that he was no longer 
married and had reported his divorce in 1997, that he did not 
know his ex-wife had earned wages during the time that he was 
separated from her, that he had worked for a while to try to 
pay some of the medical and other bills his ex-wife had 
incurred, and that the $2,500 in gambling winnings went to 
his ex-wife.  

In an October 1999 decision, the COWC denied the veteran's 
request of an overpayment of pension benefits, in the 
calculated amount of $12,532, noting that the veteran had 
received unreported income and had failed to report his 
divorce in 1997, which created an overpayment for the period 
from February 1, 1994 through June 30, 1999.  The COWC noted 
that the veteran's financial statement showed that he had 
over $700 in savings and that repayment would not create an 
undue hardship on the veteran.

In his November 1999 notice of disagreement, the veteran 
stated that he had notified the Providence Regional Office in 
July of 1997 of his May 1997 divorce; that any income his ex-
wife made was when they were separated and she was living in 
Rhode Island; and that he made about $2,000 working part time 
as a bag boy in both 1994 and 1995 to survive.  He requested 
a hearing before the Board to prove that he could not repay 
the debt.  The veteran included a copy of his bankruptcy 
discharge order dated in August 1996.  The veteran indicated 
that, if his waiver was denied, then he could only pay $25 a 
month and that, contrary to the COWC's decision, he did not 
have a savings account and he needed the $100 difference 
between income and expenses noted on his financial statement 
to pay for doctor visits, prescription drugs, glasses and 
toiletries. 

In December 1999, the RO notified the veteran that, as a 
result of a recent adjustment in pension benefits, his 
existing debt was increased by $5,444, creating an 
overpayment of $17,976.  In a statement received in December 
1999, the veteran asked why $5,444 was added to his existing 
debt, asked for a break down of how VA had arrived at the 
original overpayment of $12,532, and stated that his interest 
earnings in 1998 and 1999 were less than $28 for both years, 
but VA had indicated that he earned $49 in interest twice in 
1998 and once in 1999. 

In his September 2000 substantive appeal, the veteran 
requested a complete and accurate accounting to determine the 
amount of debt.  He maintained that any wage income for his 
ex-wife from 1994 was for work before they were married and 
should be excluded from countable income and indicated that 
she did not work until two weeks in 1996 just before leaving 
him.  If his ex-wife did have any earnings in 1995, he stated 
that it was while they were separated for three to four 
months and he did not know anything about it.  The veteran 
concluded that within one to two weeks after his divorce was 
finalized in May 1997, he sent a copy of the divorce to VA 
along with a letter stating that he was divorced. 

The Board notes that several of the veteran's statements may 
be construed as raising the issue of whether the assessed 
overpayment was properly created.  In this regard, the Board 
notes that the RO has not yet addressed the veteran's 
challenge to the validity of the debt.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the validity of a debt is challenged, a threshold 
determination must be made on that question prior to a 
decision on waiver of indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute 
the amount or existence of a debt, which is a right that may 
be exercised separately from a request for waiver or at the 
same time.  See 38 C.F.R. 
§ 1.911(c)(1) (2001); see also VAOPGCPREC 6-98.  The 
propriety and amount of the overpayment at issue are matters 
that are integral to a waiver determination.  See Schaper, 1 
Vet. App. at 434.  As such, the Board believes that further 
action by the RO to determine whether the creation of the 
debt at issue was proper is needed prior to further appellate 
consideration.

The Board notes that, in general, waiver determinations which 
do not involve fraud, misrepresentation, or bad faith by a 
claimant shall be waived only when it is shown that recovery 
would be against the principles of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2002); 38 
C.F.R. § 1.963 (2001).  The Board emphasizes that waiver 
decisions are based upon the evidence of record, which, in 
essence, places the burden of proof upon claimants.  See 38 
C.F.R. § 1.966 (2001). 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

1.  The RO should include in the record 
verification that the veteran and his ex-
wife received income during the years in 
issue.  The RO should indicate whether 
income was from wages, interest, gambling 
winnings or other sources, and in what 
amounts.  Copies of all documents 
regarding the veteran's receipt of income 
during the years in issue should be 
incorporated into the claims folder.  

2.  The RO should set forth in the record 
a written paid and due audit of the 
veteran's disability pension account for 
the period of the overpayment.  This 
audit should reflect, on a month-by-month 
basis, the amounts actually paid to the 
veteran, unreimbursed medical expenses, 
if any, as well as the amounts properly 
due.  The RO should indicate whether the 
veteran or his ex-wife received income, 
and in what amounts, during the 
overpayment period.  A copy of the 
written audit should be inserted into the 
claims folder and another provided to the 
veteran.

3.  The RO should then adjudicate the 
issue of whether the overpayment of 
disability pension benefits at issue was 
properly created.  A comprehensive 
explanation of the RO's reasons and bases 
for that decision should be prepared and 
incorporated into the claims folder.  The 
RO should set forth the laws and 
regulations which establish the basis for 
the creation of the overpayment.  If it 
is determined that any or all of the 
overpayment at issue was improperly 
created, award action should be taken to 
rectify the error.  In any case, the 
veteran should be informed of the 
decision made and should be allowed the 
requisite period of time for a response.

4.  Thereafter, if an overpayment is 
found to have been properly created, the 
veteran should be allowed an opportunity 
to submit additional evidence pertinent 
to his request for waiver of recovery of 
the assessed overpayment, including a 
complete financial status report, citing 
all current income, expenses, and assets.

5.  After the actions requested above 
have been completed, the case should be 
referred to the COWC to review the record 
and reconsider the veteran's request for 
waiver.  A formal, written record of the 
COWC's decision, including an analysis of 
the various elements to be considered, 
should be prepared and placed in the 
claims file.  A supplemental statement of 
the case is not the appropriate means for 
accomplishing this task, under proper 
appellate guidelines.

6.  If the COWC's determination remains 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case which sets forth and considers all 
of the applicable legal criteria 
pertinent to this appeal, including 
38 C.F.R. §§ 1.963 and 1.965 (2001).  The 
question of proper creation of the 
overpayment should also be addressed, 
with citations to the controlling law and 
regulations, including, but not limited 
to 38 C.F.R. §§ 3.271, 3.272, 3.273 and 
3.660 (2001).  This document should 
further reflect detailed reasons and 
bases for the decision reached.  

When the above development has been completed, the veteran 
should be afforded the opportunity to respond.  Thereafter, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




